Citation Nr: 0510704	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of right (major) ulnar styloid nonunion repair.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from January 1999 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted service connection for 
residual right ulnar styloid nonunion repair and assigned a 
10 percent evaluation effective from January 11, 2003 (first 
day following discharge).  After a de novo review in December 
2003 by a Decision Review Officer, a 20 percent evaluation 
was assigned for residual right ulnar styloid nonunion 
repair, effective from January 11, 2003. 

By a July 2004 rating decision, a temporary evaluation of 100 
percent was assigned effective November 25, 2003 based on 
surgical or other treatment necessitating convalescence.  38 
C.F.R. § 4.30.  An evaluation of 20 percent was assigned 
effective from March 1, 2004.  In that same rating decision, 
service connection for carpal tunnel syndrome, bilateral, was 
deferred. 

Thereafter, by a November 2004 rating decision, service 
connection was granted for right hand carpal tunnel syndrome, 
status post surgical release, and left hand carpal tunnel 
syndrome, status post surgical release, each with an 
evaluation of 10 percent effective from February 9, 2004.  A 
temporary 100 percent evaluation was assigned effective from 
June 9, 2004, based on surgical or other treatment 
necessitating convalescence.  Thereafter, an evaluation of 10 
percent was to be assigned effective from August 1, 2004.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Because the appellant has not filed a notice of disagreement 
as to any aspect of the granted issues, no appellate issue 
remains as to these claims.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (VA claims adjudication comprises 
several elements, with "downstream" elements not under the 
appellate jurisdiction arising from a notice of disagreement 
with an "upstream" element).

Accordingly, the Board's appellate review will focus on the 
issue as listed and characterized on the cover page of this 
decision.




FINDINGS OF FACT

1.  The appellant is right hand dominant.

2.  Throughout the rating period on appeal, the service-
connected residuals of right ulnar styloid nonunion repair 
have been manifested by prominence of the right ulnar head, 
and pain and tenderness of the right wrist, productive of 
limitation of flexion of the wrist to no less than 45 
degrees, and limitation of extension of the wrist to no less 
than 30 degrees, with decreased strength.

3.  The evidence of record does not present such an 
exceptional or unusual disability picture that is due solely 
to the service-connected residuals of right ulnar styloid 
nonunion repair, to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of right (major) ulnar styloid nonunion repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In the present case, the increased rating issue on appeal 
stems from a notice of disagreement with the May 2003 rating 
decision, which granted service connection for residual right 
ulnar styloid nonunion repair.  If, in response to notice of 
a decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The record reflects that the veteran was issued 
§ 5103 notice as to the claim for service connection for 
residual right ulnar styloid nonunion repair in March 2003.  
Hence, the exclusion from § 5103 duty to notify, outlined in 
VAOPGCPREC 8-2003, as noted above, is applicable.  

Duty to assist

The appellant's claims file contains service medical records, 
VA outpatient treatment records including VA examinations, 
and private medical records.  The appellant has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal and has not identified any additional 
pertinent evidence to be associated with the record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  The Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate the claim 
addressed in this decision.  Hence, VA's duty to assist the 
appellant in the development of his claim has been satisfied.  



I.  Applicable Law 

Disability evaluations-in general

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

II.  Factual background

In relevant part, private treatment records dated in March 
2003 and April 2003 from the Upper Extremity Hand and 
Microsurgery Center show that the veteran was unemployed, 
that he complained of right wrist pain, that he sustained a 
hyperextension injury to the right wrist, that it was casted, 
and that he underwent rehabilitation.  It was reported as 
medical history that, in October 2002, he underwent wrist 
arthroscopy with repair of the ulnar styloid nonunion.  He 
complained of persistent pain that was worse after the 
surgery than before.  He worked loading paper.  His hobby was 
automobile mechanics.  On examination, there was slight 
asymmetry with more prominence of the right ulnar head.  He 
had a 3 cm scar over the fifth extensor compartment.  There 
was 30 degrees active wrist extension and 45 degrees active 
flexion.  There was tenderness over the distal ulna and there 
was tenderness with loading of the transjugular 
fibrocartilage complex (TFCC) and ulnar deviation of the 
right wrist.  There was decreased strength secondary to pain 
on the ulnar side of wrist.  The impression was right wrist 
pain (ulnar side) that may be related to ligamentous damage.  
The veteran had retained hardware (pin and cerclage wire).  
The clinician recommended a long arm splint to immobilize the 
wrist and gave the prescription Arthrotec for pain.  

A follow-up private appointment shows that the pain continued 
with a splint.  The examination out of the splint revealed 
the veteran had the expected limitation of motion of the 
forearm and wrist.  There was pain with active range of 
motion, with tenderness of the transjugular fibrocartilage 
complex (TFCC) and distal radioulnar joint (DRUJ) and ulnar 
styloid area.  Loading the wrist in ulnar deviation and 
extension provoked pain, and passive range of motion of the 
forearm rotation provoked pain.  Musculotendinous examination 
was normal with the exception of weakness.  The x-ray of the 
wrist showed nonunion at the base of the ulnar styloid; the 
hardware was still in place.  

In a June 2003 letter, the veteran stated that he could no 
longer provide for his family.  He reported having surgery in 
October 2002.  He indicated he had attempted employment in 
February 2003 and had to quit because of his hand.  

In pertinent part, VA outpatient treatment records dated for 
the period from June 2003 to August 2003 show chief 
complaints of right wrist pain, right hand dominant.  In July 
2003, the pain and snapping sensation in the right wrist 
continued.  There was minimal tenderness over the ulnar 
styloid.  The pain was more distal and the sensation was 
slight.  There was a mild decrease in range of motion.  The 
radiograph of the ulnar styloid revealed metal suture through 
the ulnar styloid into the distal end of the ulna.  The 
metallic suture was fractured.  The metallic pin was intact.  
There was nonunion of the ulnar styloid with the ulna.  The 
assessment was nonunion with symptomatic hardware.  In brief, 
a report of examination in August 2003 shows tenderness to 
palpation over the fracture and hardware sites.  There was 
motion at the fracture site.  Range of motion was limited 
only by pain.  The diagnosis was right ulnar styloid 
nonunion, probable TFCC tear (chronic).  The plan was to 
remove the hardware and excise the ulnar styloid, and repair 
the TFCC. 

In relevant part, private treatment records from Oklahoma 
University Physicians - Orthopedic Surgery and Rehabilitation 
for the period from November 2003 to December 2003 show wrist 
range of motion was 44 degrees of flexion, 74 degrees of 
extension, 38 degrees of radial deviation, 28 degrees of 
ulnar deviation, 60 degrees of pronation, and 70 degrees of 
supination.  His hardware was slightly palpable dorsally.  An 
arthrogram report from several months ago was significant for 
lunotriquetral leak of contrast into the midcarpal joint.  
Radiographs demonstrated ulnar styloid nonunion with some 
hardware failure.  The impression was ulnar styloid nonunion 
with intercarpal ligament injury and TFCC tear.  The plan was 
to remove the hardware, excise the ulnar styloid, and repair 
the triangular fibrocartilage of the ulnar head with possible 
wrist arthroscopy and debridement of TFCC.  It was explained 
to the veteran that he might have some persistent pain and 
limitation of motion following this type of injury.  Surgery 
was conducted on November 25, 2003.  The postoperative 
diagnoses included right ulnar styloid nonunion, painful 
retained hardware, and mild instability of the distal 
radioulnar joint.  On follow-up in December 2003, the 
impression was status post excision of the ulnar styloid with 
repair of the triangular fibrocartilage of the distal ulna 
and removal of the hardware. 

A June 2004 VA outpatient treatment record shows bilateral 
carpal tunnel release, and left submuscular anterior ulnar 
nerve transposition.  There was limited range of motion of 
the right wrist and full range of motion of the left wrist.  

In pertinent part, a review of the clinical evidence in 
September 2004 by QTC Medical Services shows range of motion 
of the right wrist and hand was limited by pain and 
stiffness.  Range of motion was not further limited by 
fatigue, weakness, lack of endurance, or incoordination.  
Examination revealed the veteran had palmar flexion from the 
neutral position to 60 degrees and dorsiflexion to 60 
degrees.  He had radial deviation from the neutral position 
to 20 degrees, and ulnar deviation from the neutral position 
to 45 degrees.  Radiographs of the right wrist indicated: (1) 
minimal degenerative arthritic changes of the radiocarpal, 
radioulnar and proximal intercarpal articulations; (2) two 
metallic foreign bodies within the soft tissues about the 
wrist presumably secondary to previous surgical intervention; 
and (3) no evidence of wrist instability but old avulsion 
injury of the ulnar styloid with nonunion.  The diagnosis was 
status post right ulnar styloid fracture with surgical repair 
and diffuse degenerative joint disease of the right wrist.  
The examiner opined that the diagnosis presented the veteran 
with mild functional limitations with restrictions on the use 
of his right hand. 

III.  Analysis

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes, which provide a rating on the basis of loss of range 
of motion, must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  

The veteran's chronic, residual right ulnar styloid nonunion 
repair is currently rated as 20 percent disabling under 
Diagnostic Code 5211, which pertains to impairment of the 
ulna.  A 20 percent rating is warranted for nonunion in the 
lower half of the ulna (major).  A 30 percent rating is 
warranted for impairment of the major ulna with nonunion in 
the upper half, with false movement, without loss of bone 
substance or deformity.  A 40 percent rating is warranted 
for impairment of the major ulna with nonunion in the upper 
half, with false movement, with loss of bone substance (1 
inch (2.5 cms.) or more) and marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 (2004).  

Under Diagnostic Code 5210, a 50 percent evaluation is 
warranted for nonunion of the major radius and ulna with 
flail false joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5212, a 20 percent evaluation is 
warranted for nonunion in the upper half of radius (major).  
A 30 percent evaluation is warranted for impairment of the 
major radius with nonunion in the lower half, with false 
movement without loss of bone substance or deformity.  A 40 
percent rating is warranted for impairment of the major 
radius with the nonunion in lower half, with false movement 
with loss of bone substance (1 inch (2.5 cms.) or more) and 
marked deformity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5214, a 30 percent rating is warranted 
for favorable ankylosis of the wrist (major) in 20 degrees 
to 30 degrees of dorsiflexion.  A 40 percent rating is 
warranted for any other position, except favorable.  38 
C.F.R. § 4.71a. 

Under Diagnostic Code 5215, a 10 percent rating is warranted 
for limitation of wrist motion in dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm 
in the major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004).  

The Board has considered the appellant's contentions, the 
clinical evidence, and all diagnostic codes relating to the 
wrist; however, the schedular criteria do not warrant a 
higher evaluation.  

Throughout the rating period on appeal, the residuals of 
right ulnar styloid nonunion repair have been manifested by 
prominence of the ulnar head, flexion limited no less than 45 
degrees, and extension limited to no less than 30 degrees, by 
pain, and stiffness, mild instability of distal radioulnar 
joint.  In November 2003, the appellant underwent surgery to 
remove painful hardware and repair the triangular 
fibrocartilage of the ulnar head.  The postoperative 
diagnoses included status post excision of the ulnar styloid 
with repair of the triangular fibrocartilage of the distal 
ulna and removal of hardware.  Competent evidence dated in 
September 2004 demonstrates that following the removal of the 
painful hardware range of motion of the wrist was not further 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  As a matter of fact, x-rays taken in 
September 2004 indicated no evidence of wrist instability.  

As a 10 percent rating is the maximum rating for limitation 
of wrist motion, a higher evaluation is not warranted under 
Diagnostic Code 5215.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Spencer v. West, 13 Vet. App. 376 (2000); Johnson v. Brown, 
10 Vet. App. 80 (1997).  The evidence also fails to show 
that the veteran's right wrist is ankylosed (i.e., fixed or 
frozen in one position), and thus a higher rating under 
Diagnostic Code 5214 is not in order.  The x-rays show 
nonunion in the lower half of the right ulna, but this 
supports no more than a 20 percent rating under Diagnostic 
Code 5211.  Evidence demonstrates excision of the ulnar 
styloid in November 2003, however, that evidence fails to 
warrant a higher evaluation for bone loss in the lower half 
of the right ulna.  As the evidence fails to specifically 
show loss of bone substance or deformity in the upper half, 
a rating in excess of 20 percent is not warranted.  

The competent clinical evidence of record fails to 
demonstrate that the associated scar is symptomatic, 
disfiguring or of compensable size.  As such a higher rating 
is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 - 7805 (2004).

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Extraschedular rating

In this case, the evidence does not show that the 
appellant's right (major) ulnar styloid fracture with 
surgical repair and diffuse degenerative joint disease 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment has not been demonstrated.  The 
appellant asserted in June 2003 that he had to quit work in 
February 2003 due to the residual manifestations of the right 
wrist fracture that occurred in May 2002.  The appellant 
underwent surgery for the residual right ulnar styloid 
nonunion repair in November 2003 to excise the ulnar styloid 
process and repair the triangular fibrocartilage of the ulnar 
head for which the appellant was rated 20 percent under 
Diagnostic Code 5211.  38 C.F.R. § 4.71a.  The appellant was 
assigned a temporary 100 percent evaluation for the period 
from November 25, 2003 to February 28, 2004.  On March 1, 
2004, the 20 percent evaluation resumed.  

The Board stresses that in September 2004, the examiner 
opined that the diagnosis, ulnar styloid fracture with 
surgical repair and diffuse degenerative joint disease, 
presented the veteran with mild functional limitations with 
restrictions on the use of his right hand.  In that regard, 
the 20 percent rating compensates the appellant for the 
average impairment in earning capacity in a civil occupation 
resulting from this disability.  The Board observes that the 
appellant was unemployed in June 2004 due to other 
disabilities, bilateral carpal tunnel syndrome and surgery 
therefor.

At this juncture, the Board stresses that the evaluation of 
the same disability or manifestations under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  The Board also 
acknowledges that the appellant's dominant right hand 
(major) is service-connected for carpal tunnel syndrome, 
status post surgical release, and is currently evaluated as 
10 percent disabling.  Thus, the combined rating for the 
disability of the right wrist and hand is 30 percent.  38 
C.F.R. § 4.25 (2004).  In the absence of objective evidence 
that the right wrist disability markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 20 
percent rating assigned herein), or frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, 
consideration of an extraschedular rating on the basis of 
the residual right (major) ulnar styloid nonunion repair is 
not appropriate in this instance.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial rating in excess of 20 percent for service-
connected residual right (major) ulnar styloid nonunion 
repair is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


